Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 8, 2019

                                      No. 04-19-00656-CR

                                Bronwen Victoria MCHENRY,
                                         Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 18-0847-CR-A
                         Honorable Jessica Crawford, Judge Presiding

                                         ORDER
        Appellant’s court-appointed counsel filed a motion to withdraw as counsel on appeal,
stating appellant requested that counsel withdraw because appellant preferred to represent herself
pro se. Appellant subsequently filed a pro se motion for extension of time to file a notice of
appeal, although appellant already filed a timely notice of appeal.

        On November 6, 2019, this court issued an opinion and judgment dismissing this appeal
for lack of jurisdiction pursuant to Texas Rule of Appellate Procedure 25.2(d). In light of the
opinion and judgment, appellant’s counsel’s motion to withdraw is DENIED AS MOOT, and
appellant’s motion for extension of time to file a notice of appeal is DENIED AS MOOT.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2019.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court